Citation Nr: 1121071	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  04-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for lumbar disc bulge at L5-S1 and spinal stenosis.

2.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case to the RO in December 2009.  In the past, the Veteran had requested a Board hearing.  However, he withdrew his hearing request in April 2009.  Accordingly, the Board finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

The issue of an increased rating for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for lumbar disc bulge at L5-S1 and spinal stenosis in May 2000.  The Veteran did not appeal.

2.  Since the final May 2000 rating decision, evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim has not been received.  


CONCLUSIONS OF LAW

1.  The May 2000 RO decision denying service connection for lumbar disc bulge at L5-S1 and spinal stenosis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for lumbar disc bulge at L5-S1 and spinal stenosis, and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in January and October 2010.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding effective date and degree of disability, was furnished.  The notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the evidence necessary to reopen the claim, was also furnished.  The RO complied with the Board's December 2009 remand by providing the Veteran appropriate VCAA notice regarding his claim to reopen and by attempting to obtain any additional medical records on this issue.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in August 2002 and May 2008; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary for this claim, as new and material evidence has not been received.  38 C.F.R. § 3.159 (2010).  The Board finds that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.  The RO complied with the Board's December 2009 remand by attempting to obtain any additional relevant medical records of treatment the Veteran has received and readjudicating the claim.

Based on the foregoing, the Board finds VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Claim to Reopen

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

By way of procedural background, the Board notes that entitlement to service connection for lumbosacral strain was granted in August 1996 based on evidence that shows the Veteran suffered a lumbosacral strain in December 1993 with recurrence in September 1994.  

In a January 2000 rating decision, the RO denied service connection for lumbar disc bulge at L5-S1 and spinal stenosis, as secondary to service-connected lumbosacral strain on the basis that there was no evidence showing a relationship between the claimed disability and service-connected lumbosacral strain.  At that time, the RO considered the Veteran's service treatment records which were negative for any diagnosis or treatment of lumbar disc bulge and spinal stenosis, as well as private treatment records that showed his lumbar disc bulge and spinal stenosis were associated with post-service employment.  

Subsequently, additional private treatment records were received which showed that the Veteran had experienced back and left leg pain while moving mail bags for his employer on August 5, 1999, and that the pain had persisted.  In September 1999, a private physician stated that the Veteran had first been seen by him on August 6, 1999, and that the Veteran had related his pain to his duties at work.  An MRI in September 1999 had revealed foraminal stenosis and disc degeneration at L5-S1 on the left, according to an October 1999 report.  A myelogram in October 1999 revealed minimal disc bulge at L5-S1.  The diagnosis in November 1999 was lumbar disc bulge at L5-S1 with spinal stenosis.  

In a May 2000 rating decision, the RO denied service connection for lumbar disc bulge at L5-S1 and spinal stenosis on a direct basis, noting that there was no record of treatment in service for lumbar disc bulge and spinal stenosis and that evidence failed to establish any relationship between the claimed disability and any disease or injury in service.  The Veteran was notified of the decision and of his appellate rights by letter dated in May 2000.  The Veteran filed a notice of disagreement as to the RO's determination; however, he did not perfect an appeal by submitting a substantive appeal, as required, after the RO issued him a statement of the case in August 2000.  Accordingly, the May 2000 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In July 2002, the Veteran submitted a claim seeking to reopen the previously denied claim.  

However, the evidence submitted since the last final decision in May 2000 is not sufficient to reopen the claim.  Evidence received pertains to the Veteran's current lumbar disc bulge and spinal stenosis back disability and other disabilities; however this evidence does not indicate that his lumbar disc bulge and spinal stenosis was related to service or caused or aggravated by his service-connected lumbosacral strain.  In addition, the newly submitted evidence does not make up for the nexus element of the claim which was missing at the time of the prior RO decision.  

The evidence of record still does not show that the Veteran's lumbar disc bulge and spinal stenosis is related to service or to the Veteran's service-connected lumbosacral strain.  Therefore, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for lumbar disc bulge at L5-S1 and spinal stenosis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, the Board concludes that no further adjudication of this claim is warranted and the Veteran's claim to reopen is denied.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the claim for service connection for New and material evidence having not been submitted, the claim for service connection for epilepsy is not reopened, and the appeal is accordingly denied.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected lumbosacral strain, the most recent treatment records contained in the claims folder are dated in 2008, from the Shreveport, Louisiana VA Medical Center.  In the past, the Veteran had been receiving ongoing treatment for his service-connected lumbosacral strain.  Perhaps now that is still the case.  The RO had requested additional treatment information from the Veteran in January 2010, so that it could obtain any additional relevant medical records.  However, he did not respond.  Records show treatment for psychiatric problems, and so perhaps his failure to respond was inadvertence on his part.  Therefore, the Board finds that a remand is needed in order to obtain any additional relevant VA medical records of treatment the Veteran has received.  

Since the most recent VA examination for lumbosacral strain was in May 2008, which was 3 years ago, another VA examination should be conducted, so that a current picture of the Veteran's service-connected lumbosacral strain can be considered when the case returns from remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant medical records of treatment the Veteran has received from the Shreveport, Louisiana VA Medical Center for the Veteran's service-connected lumbosacral strain since 2008.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected lumbosacral strain.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests should be accomplished.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbosacral strain.  The examiner should identify any findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the thoracolumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


